ACCEPTED
                                                                                   03-14-00658-CV
                                                                                           3634773
                                                                          THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              1/2/2015 10:56:48 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK




                           NO. 03-14-00658-CV                       FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             1/2/2015 10:56:48 AM
                                                               JEFFREY D. KYLE
                               In The                                Clerk


                        Third Court of Appeals
  ____________________________________________________________________

                               ROBYN N. JONES,
                                                             Appellant,
                                        v.
                         WELLS FARGO BANK, N.A.,
                                                             Appellee.
  ____________________________________________________________________

                               Cause No. 11-0479
           On Appeal from the 428th District Court, Hays County, Texas
                     Honorable Bill Henry, Judge Presiding
  ____________________________________________________________________

                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLEE’S BRIEF
  ____________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Rules 10.5(b) and 38.6(d), TEX. R. APP. P., Appellee Wells

Fargo Bank, N.A. respectfully moves this Court to extend the time for filing its

Appellee’s Brief by 30 days to February 10, 2015.

      1.     Background: Appellant’s Brief was filed on December 12, 2014.

Appellee’s Brief is therefore due on January 11, 2015.
      2.     Grounds for the extension: Due to the Christmas holidays, Appellee’s

counsel’s travel plans, and a number of other engagements, Appellee’s counsel

needs an additional 30 days to prepare Appellee’s brief.

      3.     Unopposed: Counsel for Appellant has stated that Appellant does not

oppose this Motion.

      4.     Number of extensions:        This is Appellee’s first request for an

extension of time for the filing of its Appellee’s Brief.

                                       PRAYER

      Appellee prays that this Motion be granted and that the time for filing its

Appellee’s Brief be extended by 30 days to February 10, 2015. Appellee also

prays for such other and further relief to which it may be entitled at law or in

equity.




                                            2
   Respectfully submitted,

   LOCKE LORD LLP

By: /s/ Ryan D. V. Greene
   B. David L. Foster
    dfoster@lockelord.com
    State Bar No. 24031555
   Ryan D. V. Greene
    rgreene@lockelord.com
    State Bar No. 24012730
   600 Congress Avenue, Suite 2200
   Austin, Texas 78701
   Telephone: (512) 305-4700
   Facsimile: (512) 305-4800

   W. Scott Hastings
    shastings@lockelord.com
    State Bar No. 24002241
   Robert T. Mowrey
    rmowrey@lockelord.com
    State Bar No. 14607500
   2200 Ross Avenue, Suite 2200
   Dallas, Texas 75201
   Telephone: (214) 740-8000
   Facsimile: (214) 740-8800

   Counsel for Appellee Wells Fargo Bank, N.A.




         3
                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Appellee, Ryan D. V. Greene,

communicated on December 23, 2014 by email with Doug W. Ray (counsel for

Appellant), and that Mr. Ray has informed Mr. Greene that this motion is

unopposed.

                                        /s/ Ryan D. V. Greene
                                        Ryan D. V. Greene


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the
following counsel of record by the CM/ECF system or, if any counsel is not
registered, by United States mail on this the 2nd day of January, 2015:

       Doug W. Ray
       Ray & Wood
       2700 Bee Caves Road
       Austin, Texas 78746


                                        /s/ Ryan D. V. Greene
                                        Ryan D. V. Greene




                                           4

AUS:0567447/00185:565661v1